Citation Nr: 0406837	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to service connection for bilateral hearing 
loss, chronic fatigue with low stamina, poor handwriting, 
intestinal disorder with diarrhea, anxiety with night sweats 
and poor memory and joint pain, mood swings, depression, 
panic attacks, poor concentration, and poor sense of 
direction, including as secondary to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1988 to August 
1995.

The current appeal arose from October 2002 and January 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In October 
2002 the RO denied entitlement to a permanent and total 
disability rating for pension purposes.

In January 2003 the RO denied entitlement to service 
connection for hearing loss, chronic fatigue with low 
stamina, poor handwriting, intestinal disorder with diarrhea, 
anxiety with night sweats and poor memory and joint pain, 
mood swings, depression, panic attacks, poor concentration, 
and poor sense of direction, including as secondary to an 
undiagnosed illness.

In July 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO.  His raised 
issue of service connection for a liver disorder is referred 
to the RO for initial consideration.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO provided the appellant with a development letter 
consistent with the notice requirements of the VCAA on the 
issue of entitlement to service connection for an intestinal 
disorder only, as clarified by Quartuccio, supra.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case (SSOC) 
to include all evidence associated with 
the claims file since the most recent 
SSOC of record.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


